UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6264


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TERRY DWIGHT SANDERS, a/k/a Terry Dwight Saunders,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:99-cr-00044-WLO-1)


Submitted:   September 13, 2011       Decided:   September 15, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Dwight Sanders, Appellant Pro Se. Robert Michael Hamilton,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry   Dwight     Sanders       appeals   the    district    court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                       We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                      United

States   v.    Sanders,    No.   1:99-cr-00044-WLO-1           (M.D.N.C.   Feb.    9,

2011).   We deny Sanders’ motion to appoint counsel.                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials        before   the    court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2